DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4, 6, 7 and 13-20 are objected to because of the following informalities:  
In claim 3, line 3, add --semiconductor-- before “heterostructure.”
In claim 4, line 3, add --semiconductor-- before “heterostructure.”
In claim 4, line 5, add --semiconductor-- before “heterostructure.”
In claim 6, line 1, add --semiconductor-- before “heterostructure.”
In claim 7, line 7, add --semiconductor-- before “heterostructure.”
In claim 7, line 8, substitute “insulation layer” with --dielectric layer-- before “and the heterostructure.”
In claim 7, line 8, add --semiconductor-- before “heterostructure.”
In claim 13, line 3, add --a-- before “dielectric layer.”
In claim 13, line 3, add --semiconductor-- before “heterostructure.”
In claim 13, line 7, add --semiconductor-- before “heterostructure.”
In claim 13, line 9, add --semiconductor-- before “heterostructure.”
In claim 15, line 3, add --semiconductor-- before “heterostructure.”
In claim 16, line 2, add --semiconductor-- before “heterostructure.”
In claim 18, line 1, add --semiconductor-- before “heterostructure.”
In claim 20, line 3, add --semiconductor-- before “heterostructure.”
Claims 14, 17 and 19 variously depend from claim 13 or 18, so they are objected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 2017/0222032; hereinafter “Liu”) in view of Chiu et al. (US Pub. 2017/0104083; hereinafter “Chiu”).
Liu discloses [Re claim 1] a high electron mobility transistor (HEMT) device of a normally-on type, comprising: a semiconductor heterostructure (101, 102) (page 2, paragraph 29); a dielectric layer 113 (page 3, paragraph 34) extending over the heterostructure (101, 102) (see fig. 2); and a gate electrode 105 (page 2, paragraph 28) extending through the dielectric layer 113 (see fig. 2), wherein the gate electrode 105 is a stack (see fig. 2), which includes: a protection layer 105’ extending over the heterostructure (101, 102) (see fig. 2); and a first metal layer 105” (page 3, paragraph 36) extending over the protection layer 105’ and completely separated from the heterostructure (101, 102) by said protection layer 105’ (see fig. 2).
Liu fails to disclose explicitly wherein a protection layer made of a metal nitride with stuffed grain boundaries; and [Re claim 2] wherein the protection layer is made of a material chosen from among: tungsten nitride, tantalum nitride, titanium nitride, and titanium oxynitride.
However, Chiu discloses wherein a metal layer 144 may comprise nitrides, e.g., TaN (page 4, paragraph 29); and the metal layer 144 may comprise multiple layers including a metal barrier layer (page 4, paragraph 29).  So, TaN can be used as the metal barrier layer.  And TaN has stuffed grain boundaries as explained in the specification of the present application (see paragraph 34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal barrier layer with a certain material for a gate stack, as taught by Chiu, in order to further protect against migration/diffusion of metal elements into a heterostructure.
[Re claim 3] Liu fails to disclose explicitly wherein the first metal layer is made of aluminum, and the protection layer is configured to form a barrier against diffusion of aluminum atoms from the first metal layer towards the semiconductor heterostructure.
However, Chiu discloses wherein a metal layer 144 may comprise titanium, tungsten, or aluminum (page 4, paragraph 29).  And Liu discloses titanium or tungsten as a metal gate 105” (page 3, paragraph 36).  So, based on Chiu, aluminum can be also used as the metal gate in Liu since titanium, tungsten, and aluminum are interchangeable metals.  Chiu also discloses the metal layer 144 may comprise multiple layers including a metal barrier layer (page 4, paragraph 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a gate electrode, and a barrier, as taught by Chiu, in order to obtain desired electrical characteristics appropriate for a semiconductor device, and to protect against migration/diffusion of metal elements.
Liu discloses [Re claim 6] wherein the semiconductor heterostructure (101, 102) includes a semiconductor channel layer 101 (page 2, paragraph 29) and a semiconductor barrier layer 102 (page 2, paragraph 29) on the channel layer 101 (see fig. 2), the channel layer 101 and barrier layer 102 being made of respective compounds that include elements of Groups III and V (page 2, paragraph 29).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chiu, and further in view of Tiku et al. (US Pub. 2015/0123169; hereinafter “Tiku”).
 [Re claim 4] The combined teaching of Liu and Chiu fails to disclose explicitly wherein the stack of the gate electrode further includes a second metal layer, which is made of a material that is able to form a Schottky junction with the semiconductor heterostructure and extends between the protection layer and the semiconductor heterostructure.
However, Tiku discloses a gate structure 400 comprising a Schottky metal contact element 404 (page 3, paragraph 38) in contact with an underlying semiconductor 402 (see fig. 4), and a barrier element 406 is disposed on the Schottky metal contact element 404 (see fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a Schottky metal contact element in a gate stack, as taught by Tiku, in order to provide a rectifying contact between a gate metal and an underlying semiconductor (Tiku; page 3, paragraph 38).
[Re claim 5] The combined teaching of Liu and Chiu fails to disclose explicitly wherein the stack of the gate electrode further includes a cap layer which extends over the first metal layer to protect the first metal layer from environmental agents.
However, Tiku discloses a gate structure 400 comprising a passivation element 412 (a cap layer) on a gate metal 410 (page 3, paragraphs 39 and 41; see fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a cap layer over a gate metal, as taught by Tiku, in order to protect/preserve a gate structure (Tiku; page 3, paragraph 39).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chiu, and further in view of Chen et al. (US Pub. 2019/0096879; hereinafter “Chen”).
Liu discloses [Re claim 7] further comprising: a source electrode 107 (page 3, paragraph 33) extending through the dielectric layer 113; and a drain electrode 109 (page 3, paragraph 34) extending through the dielectric layer 113, the drain electrode 109 being spaced apart from the source electrode 107 (see fig. 2), wherein the gate electrode 105 is spaced apart from the source electrode 107 and from the drain electrode 109 (see fig. 2), in direct electrical contact with the semiconductor heterostructure (101, 102) at an interface between the dielectric layer 113 and the semiconductor heterostructure (101, 102) (see fig. 2).
Liu fails to disclose explicitly wherein the source electrode also extending through the barrier layer and contacting the channel layer; and the drain electrode also extending through the barrier layer and contacting the channel layer.
However, Chen discloses a source (S) and a drain (D) (page 3, paragraph 32) extending through a dielectric layer 108 (page 2, paragraph 26) and a barrier layer 106 (page 2, paragraph 25) and contacting a channel layer 104 (page 2, paragraph 24) (see fig. 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a source electrode and a drain electrode extending through a dielectric layer and a barrier layer and contacting a channel layer, as taught by Chen, in order to obtain an enhancement mode HEMT device, which may not only significantly reduce the use area of a chip, but also prevent the interface trapping, thereby enhancing the device performance (Chen; page 5, paragraph 55).

Claims 8-10, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Chiu and Boles et al. (US Pub. 2017/0301780; hereinafter “Boles”).
Liu discloses [Re claim 8] a high electron mobility transistor (HEMT) device of a normally-on type, comprising: a semiconductor substrate 100 (page 2, paragraph 28; page 4, paragraph 45); a semiconductor heterostructure (101, 102) (page 2, paragraph 29) on the semiconductor substrate 100 (see fig. 2) and including: a semiconductor channel layer 101 (page 2, paragraph 29); and a semiconductor barrier layer 102 (page 2, paragraph 29) on the channel layer 101 (see fig. 2), the channel layer 101 and barrier layer 102 including elements of Groups III and V (page 2, paragraph 29); a dielectric layer 113 (page 3, paragraph 34) on the semiconductor heterostructure (101, 102) (see fig. 2); source and drain electrodes (107, 109) (page 3, paragraph 33) extending completely through the dielectric layer 113 (see fig. 2); a gate electrode 105 (page 2, paragraph 28) extending through the dielectric layer 113 and contacting the barrier layer 102 (see fig. 2), wherein the gate electrode 105 includes: a protection layer 105’; and a first metal layer 105” on the protection layer 105’ (page 3, paragraph 36; see fig. 2).
Liu fails to disclose explicitly wherein the source and drain electrodes also extending completely through the barrier layer and contacting the channel layer; a protection layer made of a metal nitride; a top surface of the gate electrode is planar with a top surface of the dielectric layer; and [Re claim 9] wherein the protection layer includes a material chosen from among: tungsten nitride, tantalum nitride, titanium nitride, and titanium oxynitride.
However, Chiu discloses wherein a metal layer 144 may comprise nitrides, e.g., TaN (page 4, paragraph 29); and the metal layer 144 may comprise multiple layers including a metal barrier layer (page 4, paragraph 29).  So, TaN can be used as the metal barrier layer.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal barrier layer with a certain material for a gate stack, as taught by Chiu, in order to further protect against migration/diffusion of metal elements into a heterostructure.
And Boles discloses wherein a source 130 and a drain 132 (page 4, paragraph 51) are extending completely through a dielectric layer 120 (page 4, paragraph 52) and a barrier layer 116 (page 5, paragraph 61) and contacting a conduction layer 114 (a channel layer; page 5, paragraph 59) (see fig. 1A); and a top surface of a gate 140 (paged 4, paragraph 51) is planar with top surface of the dielectric layer 120 (see fig. 1A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain structures of a gate, source and drain, as taught by Boles, in order to obtain a lateral HEMT structure having benefit of not needing through-substrate vias for connecting to a source and drain of the device, which can leave the entire backside of the device available for heat removal (Boles; page 4, paragraph 51).
Chiu discloses [Re claim 10] wherein the first metal layer 144 includes aluminum (page 4, paragraph 29).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a gate electrode, as taught by Chiu, in order to obtain desired electrical characteristics appropriate for a semiconductor device.
Liu discloses [Re claim 12] wherein the gate electrode 105 is spaced apart from the source electrode 107 and from the drain electrode 109 ( see fig. 2) and is in direct electrical contact with the semiconductor heterostructure (101, 102) at an interface between the dielectric layer 113 and the semiconductor heterostructure (101, 102) (see fig. 2).
Liu discloses [Re claim 13] a high electron mobility transistor (HEMT) device of a normally-on type: a semiconductor heterostructure (101, 102) (page 2, paragraph 29); a dielectric layer 113 (page 3, paragraph 34) extending over the semiconductor heterostructure (101, 102) (see fig. 2); and a gate electrode stack 105 (page 2, paragraph 28) extending through the dielectric layer 113 to the semiconductor heterostructure (101, 102) and including: a protection layer 105’ extending over the semiconductor heterostructure (101, 102) (see fig. 2); and a first metal layer 105” extending over the protection layer 105’ (page 3, paragraph 36) and completely separated from the semiconductor heterostructure (101, 102) by the protection layer 105’ (see fig. 2)
Liu fails to disclose explicitly a protection layer of a metal nitride with stuffed grain boundaries; a top surface of the gate electrode stack is planar with a top surface of the dielectric layer; and [Re claim 14] wherein the protection layer includes a material chosen from among: tungsten nitride, tantalum nitride, titanium nitride, and titanium oxynitride.
However, Chiu discloses wherein a metal layer 144 may comprise nitrides, e.g., TaN (page 4, paragraph 29); and the metal layer 144 may comprise multiple layers including a metal barrier layer (page 4, paragraph 29).  So, TaN can be used as the metal barrier layer.  And TaN has stuffed grain boundaries as explained in the specification of the present application (see paragraph 34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a metal barrier layer with a certain material for a gate stack, as taught by Chiu, in order to further protect against migration/diffusion of metal elements into a heterostructure.
And Boles discloses wherein a top surface of a gate 140 (paged 4, paragraph 51) is planar with top surface of a dielectric layer 120 (see fig. 1A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use certain structures of a gate, as taught by Boles, in order to obtain a lateral HEMT structure having benefit of not needing through-substrate vias for connecting to a source and drain of the device, which can leave the entire backside of the device available for heat removal (Boles; page 4, paragraph 51).
[Re claim 15] Liu fails to disclose explicitly wherein the first metal layer includes  aluminum, wherein the protection layer is a barrier against diffusion of aluminum atoms from the first metal layer towards the semiconductor heterostructure.
However, Chiu discloses wherein a metal layer 144 may comprise titanium, tungsten, or aluminum (page 4, paragraph 29).  And Liu discloses titanium or tungsten as a metal gate 105” (page 3, paragraph 36).  So, based on Chiu, aluminum can be also used as the metal gate in Liu since titanium, tungsten, and aluminum are interchangeable metals.  Chiu also discloses the metal layer 144 may comprise multiple layers including a metal barrier layer (page 4, paragraph 29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a gate electrode, and a barrier, as taught by Chiu, in order to obtain desired electrical characteristics appropriate for a semiconductor device, and to protect against migration/diffusion of metal elements.
Liu discloses [Re claim 18] wherein the semiconductor heterostructure (101, 102) includes a semiconductor channel layer 101 (page 2, paragraph 29) and a semiconductor barrier layer 102 (page 2, paragraph 29) on the channel layer 101, the channel layer 101 and barrier layer 102 being made of respective compounds that include elements of Groups III and V (page 2, paragraph 29).
Liu discloses [Re claim 19] further comprising: a source electrode 107 (page 3, paragraph 33) extending through the dielectric layer 113; and a drain electrode 109 (page 3, paragraph 34) extending through the dielectric layer 113, the drain electrode 109 being spaced apart from the source electrode 107 (see fig. 2).
Liu fails to disclose explicitly wherein the source electrode also extending through the barrier layer and contacting the channel layer; and the drain electrode also extending through the barrier layer and contacting the channel layer.
However, Boles discloses wherein a source 130 and a drain 132 (page 4, paragraph 51) are extending through a dielectric layer 120 (page 4, paragraph 52) and a barrier layer 116 (page 5, paragraph 61) and contacting a conduction layer 114 (a channel layer; page 5, paragraph 59) (see fig. 1A).
The motivation statement stated in the rejection of claim 13 also applies.
Liu discloses [Re claim 20] wherein the gate electrode stack 105 is spaced apart from the source electrode 107 and from the drain electrode 109 and in direct electrical contact with the semiconductor heterostructure (101, 102) at an interface between the dielectric layer 113 and the semiconductor heterostructure (101, 102) (see fig. 2).

Claims 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of Liu, Chiu and Boles, and further in view of Tiku.
[Re claims 11 and 16] The combined teaching of Liu, Chiu and Boles fails to disclose explicitly [Re claim 11] wherein the gate electrode further includes a second metal layer in direct contact with the barrier layer and is of a material that is able to form a Schottky junction with the barrier layer; and [Re claim 16] wherein the gate electrode stack further includes second metal layer that extends between the protection layer and the semiconductor heterostructure, wherein the second metal is a Schottky junction with the semiconductor heterostructure.
However, Tiku discloses a gate structure 400 comprising a Schottky metal contact element 404 (page 3, paragraph 38) in contact with an underlying semiconductor 402 (see fig. 4), and a barrier element 406 is in direct contact with the Schottky metal contact element 404 (see fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a Schottky metal contact element in a gate stack, as taught by Tiku, in order to provide a rectifying contact between a gate metal and an underlying semiconductor (Tiku; page 3, paragraph 38).
[Re claim 17] The combined teaching of Liu, Chiu and Boles fails to disclose explicitly wherein the gate electrode stack further includes a cap layer over the first metal layer and protecting the first metal layer from environmental agents.
However, Tiku discloses a gate structure 400 comprising a passivation element 412 (a cap layer) on a gate metal 410 (page 3, paragraphs 39 and 41; see fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a cap layer over a gate metal, as taught by Tiku, in order to protect/preserve a gate structure (Tiku; page 3, paragraph 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 20, 2022